PER CURIAM.
Plaintiff sued the defendants for damages for personal injuries resulting from an automobile accident. An automobile being driven by the plaintiff was struck from the rear by one owned by the defendant Sterling T. Ritchie while driven with his knowledge and consent by the defendant Judith Anne Ritchie. Liability was conceded, and the issues relating to damages were tried before a jury. A verdict was returned in favor of the plaintiff for $7,500. Judgment was entered thereon and the defendants appealed. We have considered the several contentions presented by the appellants, in the light of the record and briefs, and conclude that no reversible error has been shown.
Affirmed.